Citation Nr: 1735050	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  14-17 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a sleep disorder, also claimed as sleep apnea, to include as secondary to service-connected posttraumatic stress disorder.

2.  Entitlement to service connection for a sleep disorder, also claimed as sleep apnea, to include as secondary to service-connected posttraumatic stress disorder.

3.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD); post-concussional syndrome (cognitive disorder not otherwise specified) due to traumatic brain injury.

4.  Entitlement to a disability rating in excess of 20 percent for service-connected right lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to April 2005.  He had additional, earlier, service in the U.S. Marine Corps Reserve, including on inactive duty for training (INACDUTRA) from January 1999 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska

In an October 2015 decision, the Board declined to reopen the Veteran's service connection claim for a sleep disorder, denied a disability rating in excess of 50 percent for his PTSD, and increased his disability rating to 20 percent for right lower extremity radiculopathy.  The Veteran subsequently appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2016 memorandum decision, the Court vacated the October 2015 Board decision and remanded the claims for readjudication. 

The claim of service connection for a sleep disorder, on the merits, as well as issues of entitlement to increased ratings for PTSD and right lower extremity radiculopathy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
\

FINDINGS OF FACT

1.  The claim for service connection for a sleep disorder was last denied in a March 2009 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.

2.  Evidence submitted since the March 2009 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a sleep disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a sleep disorder, also claimed as sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a previously denied claim seeking service connection for a sleep disorder, also claimed as sleep apnea.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  A claim in which there is a final decision may be reopened and reconsidered only if new and material evidence is submitted with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for a sleep disorder as secondary to service-connected PTSD with post-concussional syndrome due to a traumatic brain injury was denied in a March 2009 rating decision because the evidence of record did not establish that the Veteran had a diagnosis of a sleep disorder associated with PTSD.  The Veteran did not appeal this decision and it became final.  Evidence of record at that time of the last final March 2009 rating decision included the Veteran's service treatment records and post-service medical records.

In October 2015, the Board declined to reopen the Veteran's service connection claim for a sleep disorder.  In its November 2016 memorandum decision, the Court remanded the claim for the Board to address whether evidence that the Veteran suffers from chronic sleep impairment that is unrelated to his PTSD is "new and material" evidence sufficient to reopen his sleep disorder claim.

Subsequent to the Court's decision, the Veteran's attorney submitted a January 2017 private examiner's opinion concluding that it was more likely than not that the Veteran's currently diagnosed obstructive sleep apnea was "secondary to, related to, and/or aggravated" by his PTSD.  This evidence was not of record at the time of the prior final rating decision, and therefore, it is new.  Further, this medical opinion notes a diagnosis of obstructive sleep apnea which is then related to the Veteran's service-connected PTSD.  This evidence relates to an unestablished fact necessary to substantiate the claim.  As such, the January 2017 private medical opinion satisfies the low threshold requirement for new and material evidence.  See Shade, supra.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a sleep disorder, to include sleep apnea, has been received, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a sleep disorder, also claimed as sleep apnea, is reopened.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.

Sleep apnea

Having reopened the claim of service connection for a sleep disorder, also claimed as sleep apnea, the Board must now address the underlying service connection issue.  The Veteran has alternatively maintained that he suffers from a sleep disorder that is either related directly to his active duty service or is secondary to his service-connected PTSD.  See May 2013 Statement in Support of Claim.  A new VA examination with opinion is necessary in this case before the Board can determine whether any diagnosed sleep disorder is either related to active duty service or secondary to his service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran's claims file does include a January 2017 private examiner's opinion relating the Veteran's obstructive sleep apnea to his service-connected PTSD.  The examiner noted that the Veteran was diagnosed with obstructive sleep apnea in a November 11, 2014 sleep study conducted by the VA Central Plains Health Network.  However, a review of the Veteran's claims file shows that available VA treatment records are missing for the period between July 2014 and March 2015.  As such, on remand, efforts should be made to retrieve this November 2014 VA sleep study, as well as any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

PTSD

In its November 2016 memorandum decision, the Court determined that the Board provided an inadequate statement of its reasons or bases for not returning an October 2013 VA examination for clarification when it denied the Veteran an increased rating for his PTSD.  The examination findings are contradictory in noting that the Veteran suffered from mild memory loss attributable to either his PTSD or cognitive disorder, but also noting that his "[d]elayed memory was severely impaired," which "may reflect the seriousness of the PTSD having the effects on the" cognitive disorder.  The examination report left unclear the level of occupational and social impairment caused by this symptom of PTSD, which was factor that was relevant in determining whether the Veteran was entitled to a higher, 70 percent rating.  On remand, the Veteran should be afforded a new VA examination to determine the current severity of his service-connected PTSD with post-concussional syndrome due to traumatic brain injury, to include an evaluation of the extent of the memory impairment caused by his service-connected disability.

Right lower extremity radiculopathy

The Court also determined that the Board provided an inadequate statement of reasons and bases for relying on an October 2013 VA examination in finding that the Veteran's level of impairment due to his right lower extremity radiculopathy was no more than "moderate" and thus did not warrant a rating in excess of 20 percent.  The Court noted the examination report's finding that the level of paralysis in the Veteran's right lower extremity was moderate, but that his low back pain disability with radiculopathy was subject to flare-ups that were not present on the day of the examination.  Although the examiner acknowledged that the Veteran would likely suffer additional functional limitation with flare-ups, the examiner failed to address whether a flare-up in the lower back area, causing pain and weakness, would increase the Veteran's radiculopathy symptoms.  On remand, a new VA examination is needed to address the current severity of the Veteran's right lower extremity radiculopathy, with commentary by the examiner addressing whether the level of paralysis in the Veteran's right lower extremity would be different during flare-ups of weakness and pain in the lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated between July 2014 and March 2015, as well as all available records dated since June 2016.  In particular, the report of a November 11, 2014 sleep study conducted by the VA Central Plains Health Network should be obtained and associated with the claims folder.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any currently diagnosed sleep disorder, to include obstructive sleep apnea.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam. 

Based on the examination and review of the record, the examiner is requested to provide an opinion addressing the following questions:

(a)  Please provide all diagnoses related to the Veteran's claims of experiencing a sleep disorder or sleep apnea.

(b)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed sleep disorder had its onset in or is otherwise related to active duty service?  

The examiner is asked to specifically comment on both the Veteran's reports of experiencing sleep problems since returning from service in Iraq.

(b)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed sleep disorder was caused by his service-connected PTSD with post-concussional syndrome due to traumatic brain injury?

(c)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed sleep disorder was aggravated by his service-connected PTSD with post-concussional syndrome due to traumatic brain injury?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD with post-concussional syndrome due to traumatic brain injury.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by his disability.  The examiner should address all functional impairment caused by the Veteran's disability.  Specifically, the examiner is asked to comment on the level of occupational and social impairment caused by any memory impairment found as a result of his service-connected disability.  Detailed rationale is requested for any opinions provided.  

4.  Then schedule the Veteran for a VA examination to determine the current severity of his right lower extremity radiculopathy.  The examiner is requested to delineate all symptomology associated with, and the current severity of the disability.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose if possible.  The VA examiner is asked to specifically comment on how flare-ups of the Veteran's service-connected lumbar spine disability impacts the severity of his left lower extremity radiculopathy.

5.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


